—Appeal unanimously dismissed without costs. Memorandum: The issues presented on appeal concerning relator’s preliminary parole revocation hearing have been rendered moot by the determination revoking relator’s parole following the final parole revocation hearing (see, People ex rel. Wagner v Travis, 273 AD2d 849; People ex rel. Chavis v McCoy, 236 AD2d 892). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.